Name: Commission Regulation (EEC) No 3417/86 of 7 November 1986 re-establishing the levying of customs duties on tableware and other articles of a kind commonly used for domestic toilet purposes, of porcelain or china, falling within heading 69.11, originating in Sri Lanka, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3599/85 apply
 Type: Regulation
 Subject Matter: Asia and Oceania;  tariff policy;  miscellaneous industries
 Date Published: nan

 8 . 11 . 86 Official Journal of the European Communities No L 313/7 COMMISSION REGULATION (EEC) No 3417/86 of 7 November 1986 re-establishing the levying of customs duties on tableware and other articles of a kind commonly used for domestic toilet purposes, of porcelain or china, falling within heading 69.11 , originating in Sri Lanka, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3599/85 apply thereagainst ; whereas it is appropriate to re-establish the levying of customs duties in respect of the products in question against Sri Lanka, HAS ADOPTED THIS REGULATION : Article 1 As from 11 November 1986, the levying of customs duties, suspended pursuant to Regulation (EEC) No 3599/85, shall be re-established on imports into the Community of the following products originating in Sri Lanka : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3599/85 of 17 December 1985 applying generalized tariff prefe ­ rences for 1986 in respect of certain industrial products originating in developing countries ('), and in particular Article 13 thereof, Whereas, pursuant to Articles 1 and 10 of that Regulation, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the frame ­ work of the preferential tariff ceiling fixed in column 9 of Annex I ; Whereas, as provided for in Article 11 of that Regulation, as soon as the individual ceilings in question are reached at Community level, the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established ; Whereas, in the case of tableware and other articles of a kind commonly used for domestic or toilet purposes, of porcelain or china, falling within heading 69.11 , origina ­ ting in Sri Lanka, the individual ceiling was fixed at 547 500 ECU ; whereas, on 31 October 1986, imports of these products into the Community originating in Sri Lanka reached the ceiling in question after being charged CCT heading No Description 69.11 (NIMEXE code 69.11 all numbers) Tableware and other articles of a kind commonly used for domestic or toilet purposes, of porcelain or china (inclu ­ ding biscuit porcelain and parian) Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 November 1986. For the Commission COCKFIELD Vice-President (') OJ No L 352, 30 . 12 . 1985, p. 1 .